                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


BENNIE GREEN,

                       Petitioner,

               v.                                            Case No. 19-C-1847

MICHELLE HAESE,

                       Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION
                         AND DISMISSING PETITION


       Petitioner Bennie Green filed a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. On December 20, 2019, Magistrate Judge Nancy Joseph screened his petition and filed

a Report and Recommendation. In that Report and Recommendation, the Magistrate Judge

recommends that the petition be dismissed without prejudice. Green has not filed an objection to

this recommendation. After careful consideration of the Report and Recommendation as well as

the record as a whole, the court adopts the Report and Recommendation of the Magistrate Judge

and orders the petition dismissed without prejudice. The court also declines to issue a certificate

of appealability because no reasonable jurist would disagree with this court’s procedural ruling.

The Clerk is directed to enter judgment forthwith.

       SO ORDERED at Green Bay, Wisconsin this 22nd day of January, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, District Judge
                                                     United States District Court
